DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control section” in claim 6, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification appears to provide structural support (fig. 8, fig. 10, fig. 10, see, control section 401 that is communicatively coupled to transmit section 402 and receiving section 404, mapping section 403 and measuring section 405 , page 11 to page 51) and algorithm for implementing the claim functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al (US 2020/0045569 A1, Foreign Priority July 31, 2018) in view of Intel Corporation: “Summary of Discussion for NR RRM measurements” (3GPP TSG RAN WG1 Meeting # 93 R1-1807628, May 25, 2018).

Regarding claim 6 (New), SEO ‘569 discloses a terminal (fig. 20, wireless device  as terminal which includes processor 2310/DSP/processor 1811 and 1821 connected to memory 2330 coupled to transceiver 235 which are configured to implement functions, section 0320-0329) comprising: a control section that controls (fig. 17, Rx Device 1820 with processor 1821 coupled to memory 1823 and transceiver 1822, fig. 20, see, processor 2310/DSP/processor 1811 and 1821 connected to memory 2330 coupled to transceiver 235 which are configured to implement functions, section 0320-0334) reception of a synchronization signal block (SSB) (see, the UE/wireless device through RRC signaling, receives SSB, CSI-RS  with respect to TCI states with QCL relationship, section 0279-0281) a and a channel state information reference signal (CSI-RS) (see, the UE/wireless device through RRC signaling, receives SSB, CSI-RS  with respect to TCI states with QCL relationship, section 0279-0281)  that are able to be allocated to a same time resource (see, TCI states of different CORESETs overlapped in time domain 0281-0283), based on: (1) at least one of a quasi-colocation (QCL) relationship of the SSB and the CSI-RS (see, the UE/wireless device selects which  overlapped CORESETs to monitor  based on derived QCL type relation among the TCI states, section 0279-0284); and a receiving section  (fig. 17,  RF transceiver 1822 of the Rx device/UE 1820 which receives RF signals from the base station/gNB, section 0296-0320) that receives at least one of the SSB and the CSI-RS (see, the UE/wireless device selects which  overlapped CORESETs to monitor  based on derived QCL type relation among the TCI states, section 0279-0284).

SEO ‘569 discloses all the claim limitations in the above rejection but fails to explicitly teach: allocated to a same time resource, based on subcarrier spacing of the SSB and subcarrier spacing of the CSI-RS and frequency range.

However, Intel (3GPP) from the same field of endeavor discloses: allocated to a same time resource (see, the SSB and CSI-RS that are multiplexed in the same OFDM symbol, the SSB and CS-RS that are quasi co-located with QCL-type which the UE receives, section 2.3) based on subcarrier spacing of the SSB (see, the UE expects the same subcarrier spacing that is used from both CSI-RS and SS/PBCH block, section 2.3)  and subcarrier spacing of the CSI-RS (see, the UE expects the same subcarrier spacing that is used from both CSI-RS and SS/PBCH block, section 2.3) and frequency range (section 2.2, see, Frequency Range in relation to SSB symbols and RSSP, RSSI, SS/PBCH block within SMTC window).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of RRM measurements in a New Radio, including the multiplexing of CSI-RS and SSB RRM measurements as disclosed by Intel into the wireless method and apparatus in which the UE selects which CORESETs related to QCL type to monitor of SEO ‘569.  The motivation would have been to provide flexible RRM measurement.

Regarding claim 8 (New), SEO ‘569 as modified by Intel discloses the terminal according to claim 6, wherein when the SSB and the CSI-RS are of a specific QCL type, the control section controls to perform reception of both of the SSB and of the CSI-RS (see, the SSB and CSI-RS that are multiplexed in the same OFDM symbol, the SSB and CS-RS that are quasi co-located with QCL-type which the UE receives, section 2.3).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of RRM measurements in a New Radio, including the multiplexing of CSI-RS and SSB RRM measurements as disclosed by Intel into the wireless method and apparatus in which the UE selects which CORESETs related to QCL type to monitor of SEO ‘569.  The motivation would have flexible RRM measurement.

Regarding claim 10 (New), SEO ‘569 as modified by Intel discloses the terminal, wherein the control section further controls to receive either of the SSB and the CSI-RS based on use of the SSB and use of the CSI-RS see, the SSB and CSI-RS that are multiplexed in the same OFDM symbol, the SSB and CS-RS that are quasi co-located with QCL-type which the UE receives, section 2.3).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of RRM measurements in a New Radio, including the multiplexing of CSI-RS and SSB RRM measurements as disclosed by Intel into the wireless method and apparatus in which the UE selects which CORESETs related to QCL type to monitor of SEO ‘569.  The motivation would have been to provide flexible RRM measurement.


Regarding claim 13 (New), SEO ‘569 as modified by 3GGP Intel discloses the terminal according to claim 6, wherein the control section controls to receive the CSI-RS that is configured outside of a measurement window of the SSB (Intel, section 2.3 discloses measurement outside the SMTC window, the measurement in related to CSI-RS, SSB).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of RRM measurements in a New Radio, including the multiplexing of CSI-RS and SSB RRM measurements as disclosed by Intel into the wireless method and apparatus in which the UE selects which CORESETs related to QCL type to monitor of SEO ‘569.  The motivation would have been to provide flexible RRM measurement.

Regarding claim 14 (New), SEO ‘569 discloses a radio communication method (see, the UE which selects which CORESETS to monitor in relation to QLC relationship associated with TCI states,, including TCIs of the CORESETs that are received simultaneously by the UE on the same symbol,  section 0269- 0272, 0279-0285) for a terminal (fig. 20, wireless device  as terminal which includes processor 2310/DSP/processor 1811 and 1821 connected to memory 2330 coupled to transceiver 235 which are configured to implement functions, section 0320-0329), comprising:
controlling reception of a synchronization signal block (SSB) (see, the UE/wireless device through RRC signaling, receives SSB, CSI-RS  with respect to TCI states with QCL relationship, section 0279-0281) and a channel state information reference signal (CSI-RS) (see, the UE/wireless device through RRC signaling, receives SSB, CSI-RS  with respect to TCI states with QCL relationship, section 0279-0281) that are able to be allocated to a same time resource (see, the UE/wireless device selects which  overlapped CORESETs to monitor  based on derived QCL type relation among the TCI states, section 0279-0284), based on: (1) at least one of a quasi-colocation (QCL) relationship of the SSB and the
CSI-RS (see, the UE/wireless device selects which  overlapped CORESETs to monitor  based on derived QCL type relation among the TCI states, section 0279-0284); and receiving at least one of the SSB and the CSI-RS (see, the UE/wireless device selects which  overlapped CORESETs to monitor  based on derived QCL type relation among the TCI states, section 0279-0284).
SEO ‘569 discloses all the claim limitations in the above rejection but fails to explicitly teach: allocated to a same time resource, based on subcarrier spacing of the SSB and subcarrier spacing of the CSI-RS and frequency range.
However, Intel (3GPP) from the same field of endeavor discloses: allocated to a same time resource (see, the SSB and CSI-RS that are multiplexed in the same OFDM symbol, the SSB and CS-RS that are quasi co-located with QCL-type which the UE receives, section 2.3) based on subcarrier spacing of the SSB (see, the UE expects the same subcarrier spacing that is used from both CSI-RS and SS/PBCH block, section 2.3)  and subcarrier spacing of the CSI-RS (see, the UE expects the same subcarrier spacing that is used from both CSI-RS and SS/PBCH block, section 2.3) and frequency range (section 2.2, see, Frequency Range in relation to SSB symbols and RSSP, RSSI, SS/PBCH block within SMTC window).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of RRM measurements in a New Radio, including the multiplexing of CSI-RS and SSB RRM measurements as disclosed by Intel into the wireless method and apparatus in which the UE selects which CORESETs related to QCL type to monitor of SEO ‘569.  The motivation would have been to provide flexible RRM measurement.

Regarding claim 15 (New), SEO ‘569 discloses a system (fig. 1, fig. 4,  fig. 13, fig. 1, wireless communication system which includes base station 20 which provides control plane and user plane and coverage to UE 10, section  0038-0040, 0058-0060) comprising: a base station (fig. 1, fig. 4-fig. 5, fig. 13, fig. 17, fig. 20, base station 10/gNB which communicates with the UE/terminal/wireless device, section 038-0040, 0058-0060, 0269-0272, 0320-0329) and a terminal (fig. 20, wireless device  as terminal which includes processor 2310/DSP/processor 1811 and 1821 connected to memory 2330 coupled to transceiver 235 which are configured to implement functions, section 0320-0329, fig. 17, Rx device 1820 which includes transceiver 1822, section 0296-0320) wherein the base station comprises: a transmitting section (fig. 17, see, the transmitting device 1810/gNB/base station which includes transceiver 1812 for transmitting RF signals, section 0296-0320) that transmits to the terminal a synchronization signal block (SSB) (see, the UE/wireless device through RRC signaling, receives SSB, CSI-RS  with respect to TCI states with QCL relationship, section 0279-0281) and a channel state information reference signal (CSI-RS) (see, the UE/wireless device through RRC signaling, receives SSB, CSI-RS  with respect to TCI states with QCL relationship, section 0279-0281) that are able to be allocated to a same time resource(see, the UE/wireless device selects which  overlapped CORESETs to monitor  based on derived QCL type relation among the TCI states, section 0279-0284), and the terminal comprises: a control section that controls reception (see, the processor 1821 controls the operations of the various modules in the receiving device/Rx device/UE, section 0296-0306) of the SSB and the CSI-RS that are able to be allocated to the same time resource (see, the UE/wireless device selects which  overlapped CORESETs to monitor  based on derived QCL type relation among the TCI states, section 0279-0284), based on: (1) at least one of a quasi-colocation (QCL) relationship of the SSB and the CSI-RS (see, the UE/wireless device selects which  overlapped CORESETs to monitor  based on derived QCL type relation among the TCI states, section 0279-0284); and a receiving section  (fig. 17,  RF transceiver 1822 of the Rx device/UE 1820 which receives RF signals from the base station/gNB, section 0296-0320) that receives at least one of the SSB and the CSI-RS (see, the UE/wireless device selects which  overlapped CORESETs to monitor  based on derived QCL type relation among the TCI states, section 0279-0284).

SEO ‘569 discloses all the claim limitations in the above rejection but fails to explicitly teach: allocated to a same time resource, based on subcarrier spacing of the SSB and subcarrier spacing of the CSI-RS and frequency range.
However, Intel (3GPP) from the same field of endeavor discloses: allocated to a same time resource (see, the SSB and CSI-RS that are multiplexed in the same OFDM symbol, the SSB and CS-RS that are quasi co-located with QCL-type which the UE receives, section 2.3) based on subcarrier spacing of the SSB (see, the UE expects the same subcarrier spacing that is used from both CSI-RS and SS/PBCH block, section 2.3)  and subcarrier spacing of the CSI-RS (see, the UE expects the same subcarrier spacing that is used from both CSI-RS and SS/PBCH block, section 2.3) and frequency range (section 2.2, see, Frequency Range in relation to SSB symbols and RSSP, RSSI, SS/PBCH block within SMTC window).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of RRM measurements in a New Radio, including the multiplexing of CSI-RS and SSB RRM measurements as disclosed by Intel into the wireless method and apparatus in which the UE selects which CORESETs related to QCL type to monitor of SEO ‘569.  The motivation would have been to provide flexible RRM measurements.


Claims 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al (US 2020/0045569 A1, Foreign Priority July 31, 2018) in view of Intel Corporation: “Summary of Discussion for NR RRM measurements” (3GPP TSG RAN WG1 Meeting # 93 R1-1807628, May 25, 2018, IDS) as applied to claim 6 above, and further in view of 3GPP TSG RAN WG1 Meeting AH 1801, R1-1800862, January 22-26, 2018 ((Qualcomm Incorporated), IDS).

The combination of SEO ‘569 and Intel-3GPP discloses all the claim limitations but fails to explicitly teach:
Regarding claim 7 (New),  the terminal according to claim 6, wherein when the subcarrier spacing of the SSB and the subcarrier spacing of the CSI-RS are same and the frequency range is a first frequency range, the control section controls to perform reception of both of the SSB and of the CSI-RS.
Regarding claim 12 (New), the terminal according to claim 6, wherein the control section further controls reception of at least one of the SSB and the CSI-RS based on different frequency ranges applied to the SSB and the CSI-RS.

However, Qualcomm (3GPP) from a similar field of endeavor discloses: Regarding claim 7 (New),  the terminal (section 1-3, see, the UE is configured the CSI-RS in same OFDM symbols as the SS/PBCH block) according to claim 6, wherein when the subcarrier spacing of the SSB and the subcarrier spacing of the CSI-RS are same (section 1-3, see, for CSI-RS in relation to BM can be FDMed with PBCH in SS block, in which the CSI-RS and SS block will have the  SCS)  and the frequency range is a first frequency range (see, multiplexed CSI-RS with SCS= 120KHZ and SSB with SCS=240KHZ, section 1-3, noted: there are multiple frequency ranges at use), the control section (noted: the UE does implicitly include a processor to control the operations by virtue of the configuration) controls to perform reception of both of the SSB and of the CSI-RS (section 1-3, see, the UE is configured the CSI-RS in same OFDM symbols as the SS/PBCH block).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the multiplexing of CSI-RS and SSB with different subcarrier spacing as  in a New Radio as disclosed by Qualcomm (3GGP) into the combined wireless method and apparatus in which the UE selects which CORESETs related to QCL type to monitor of SEO ‘569 and Intel-3GPP.  The motivation would have been to provide flexible resource mapping of CSI-RS, SSB with spatial QCLed.

Regarding claim 12 (New), the terminal according to claim 6, wherein the control section further controls reception of at least one of the SSB and the CSI-RS based on different frequency ranges applied to the SSB and the CSI-RS (see, multiplexed CSI-RS with SCS= 120KHZ and SSB with SCS=240KHZ, section 1-3, noted: there are multiple frequency ranges at use).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the multiplexing of CSI-RS and SSB with different subcarrier spacing as  in a New Radio as disclosed by Qualcomm (3GGP) into the combined wireless method and apparatus in which the UE selects which CORESETs related to QCL type to monitor of SEO ‘569 and Intel-3GPP.  The motivation would have been to provide flexible resource mapping of CSI-RS, SSB with spatial QCLed.

Allowable Subject Matter
11.	Claims 9, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ wherein when the subcarrier spacing of the SSB and the subcarrier spacing of the CSI-RS are different, the frequency range is a first frequency range and simultaneous receiving capability is supported, the control section controls to receive both of the SSB and the CSI-RS and when the simultaneous receiving capability is not supported, the control section controls to receive either of the SSB and the CSI-RS” as recited in claim 9.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious  “wherein when the SSB and the CSI-RS are in separate cells subjected to carrier aggregation and the SSB and the CSI-RS are not of a specific QCL type, the control section further controls to receive either of the SSB and the CSI-RS based on use of the SSB and use of the CSI-RS” as recited in claim 11.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (US 2019/0174466 A1) discloses configuring the UE with CSI-RS resources in relation to frequency ranges (FR1, FR2) (section 0040, 0116-0117), CSI-RS resources associated  with SSB, QCL types (section 0121, 0133).
Huang et al (US 2019/0342907 A1) discloses method and apparatus in which the UE  via RRC signaling  with TCI states, QCL types (section 0196, 0432), including CSI-RS resource set with SS/PBCH  block (section 0432).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473